DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	 An examiner’s amendment to the record appears below. Should the changes and /or additions be unacceptable to applicant, and amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Gregory R. Grace on July 11, 2022.

Amend claim 21 as following:

21. (Currently Amended) The apparatus of claim 19, wherein the processing circuitry is further configured to: 
decode a third PPDU from the HE AP, the third PPDU including an indication of a resource unit (RU) for the HE station to decode a data portion of the third PPDU, and wherein the RU indicates a BW NSS equal to [[a]] the maximum Rx NSS for the HE-MCS and the BW 

Claims 2-4, 6, 13, 15-18, 20, and 22-24 have been cancelled.

Allowable Subject Matter
3.	Claims 1, 5, 7-12, 14, 19, 21, and 25 are allowed.
The following is an examiner’s statement for reasons for allowance:
4.	Claims 1, 5, 7-12, 14, 19, 21, and 25 are allowable over the prior art of record since references taken individually or in combination fails to particularly disclose 
determinizing, for a HE STA, a maximum receive (Rx) NSS for a MCS and a BW as equal to the smaller of: a maximum value of N for which a corresponding Max HE-MCS for N SS subfield has a value that indicates support for a HE-MCS, and, 
AMENDMENT AND RESPONSE UNDER 37 C.ER. § 1.111Page 9Application Number: 16/630,113Dkt: 1884.479US1Filing Date: January 10, 2020Title: DETERMINING A NUMBER OF SPATIAL STREAMS AND A BANDWIDTHof: a maximum supported NSS as indicated by a value of an Rx NSS field of an Operating Mode (OM) Notification frame if a value of an Rx NSS Type subfield indicates 0, or of: a maximum supported NSS as indicated by an Rx NSS subfield of an OM Control subfield.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415